Citation Nr: 0000786	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  99-14 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lower back disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and Father


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel

INTRODUCTION

The veteran had active duty in the Air Force from October 30, 
1972 to June 12, 1973.

In June 1973, the veteran claimed entitlement to service 
connection for a low back disorder, and in a July 1973 rating 
decision the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia, denied that claim.  The 
veteran was notified of that decision at the time it was 
rendered, and did not appeal.

The veteran again claimed entitlement to service connection 
for a low back disorder, and in October 1977, October 1993, 
and January 1994 the RO determined that new and material 
evidence had not been submitted to reopen the previously 
denied claim.  The veteran did not appeal these 
determinations within one year of being notified and they are 
final.  38 U.S.C.A. § 7105 (West 1991 & Supp.1999).   

The veteran again claimed entitlement to service connection 
for a low back disorder, and in a December 1998 rating 
decision the RO determined that new and material evidence had 
not been submitted to reopen the previously denied claim.  
The veteran has perfected an appeal of that decision.


FINDINGS OF FACT

1. Entitlement to service connection for a lower back 
disorder was denied by the RO in January 1994, and that 
decision became final in the absence of an appeal.

2. The evidence submitted subsequent to the January 1994 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers, it bears directly 
and substantially on whether the veteran's lower back 
disorder is related to service, and it must be considered in 
order to fairly decide the merits of his claim.


CONCLUSION OF LAW

New and material evidence has been submitted regarding the 
claim of entitlement to service connection for a lower back 
disorder; the claim is reopened.  38 U.S.C.A. § 4005 (1988); 
38 C.F.R. § 20.1103 (1994); currently 38 U.S.C.A. § § 5108, 
7105 (West 1991); 38 C.F.R. § § 3.156, 20.200, 20.201, 20.202 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's service medical records indicate that he was 
treated in March 1973 for low back pain after lifting a heavy 
object.  In April 1973, the veteran failed to keep an 
orthopedic appointment.  The veteran's back condition did not 
improve and he was hospitalized from April to May 1973.  An 
X-ray report revealed evidence of spina bifida occulta.  

In May 1973 the veteran reported that he injured his back in 
a car accident a year and a half before entering into the 
service.  The veteran also received a psychological 
consultation which resulted in a determination that he had a 
passive-dependent personality with reactive depression and 
that he would not respond to the usual therapy.  Based on the 
veteran's psychological evaluation and his unresponsiveness 
to treatment for his low back pain, the MEB (Medical 
Evaluation Board) concluded that the veteran was unfit for 
service.  It was determined that the low back pain existed 
prior to service and was not aggravated therein.  The veteran 
was discharged in June 1973.  

Between August and September 1993, the veteran submitted 
letters from five individuals including his mother and 
father.  These letters supported the veteran's contention 
that before entering into the service he was involved in a 
car accident, but, he was hospitalized while in the service 
because he injured his back when lifting a heavy object.  

In a September 1993 letter, a private physician stated that 
he began treating the veteran in March 1993 for low back and 
shoulder pain.  

In September 1993, the veteran again stated that he did have 
spina bifida occulta but his back problems were due to an 
accident that occurred in service.  He further stated that 
while in basic training he injured his back several times 
during marching exercises when carrying heavy back packs.  
During this time, he complained of numbness and severe pain.  
Once, he was ordered to lift a heavy air conditioning unit 
out of an aircraft and it fell upon his back and hips.  
According to the veteran, after this accident occurred, he 
was hospitalized for two and one-half months.

As previously stated, in a January 1994 rating decision the 
RO denied entitlement to service connection for a lower back 
disorder because the lower back strain incurred during 
service was shown to be of an acute and transitory nature and 
there was no evidence to show that the veteran's current back 
disorder was a result of aggravation of spinal conditions 
that existed prior to service.  

The evidence submitted subsequent to the January 1994 
decision included a February 1992 X-ray report which showed 
minimal central bulge without evidence of herniation at L5-
S1, and minimal hypertrophy at the ligament flava of L4-5, 
with out evidence of significant spinal stenosis.  An October 
1993 X-ray report revealed marked degenerative changes in the 
mid-thoracic spine.  There was relative instability of the 
L4-5 segment, osteophyte formation, and five non-ribbed 
vertebrae and degenerative changes of the lower facet joints.  

In February and April 1998 the veteran again submitted 
statements explaining that he injured his back while on duty 
and his lower back disorder was aggravated by service.

The veteran also submitted an August 1998 letter from a 
private physician who stated that the veteran does have a 
minor neural arch defect of the first sacral segment 
consistent with spina bifida occulta and that in his 
professional opinion his symptoms in 1993 were likely not 
related to the spina bifida occulta which is in almost all 
instances asymptomatic.  He further stated that the symptoms 
the veteran had then, in the interim, or now could be 
causally related to a minor spina bifida occulta.

The veteran also submitted copies of his military separation 
records, copies of his service medical records, and copies of 
prescriptions.  

In a November 1999 travel board hearing, the veteran 
recounted the problems he had with his back after his car 
accident and while working on a turf grass farm prior to 
entering service.  He stated that he would have muscle strain 
and sore back pain from lifting sod and other objects on the 
turf grass farm. 

The veteran explained that in March 1973, he had an accident 
with a buffer and because he continued to experience back 
pain he was placed in a hospital.  According to him, he was 
in the hallway buffing the floor when the buffer hit the wall 
and knocked him out.  After he got up from the floor, he was 
still in pain so he reported the accident.  He received 
treatment but after approximately a week to two weeks he was 
hospitalized for his back pain.  According to the veteran, he 
was placed in traction, given hot and cold pads, pain 
medications, and he received physical therapy.  

The veteran stated that he could not recall ever being told 
that he had a passive-dependent personality with reactive 
depression and that he would not respond well to ordinary 
therapy.  He further stated that after he was discharged from 
the service he did not do any heavy lifting.  

The veteran's father stated that while growing up the veteran 
was not diagnosed with spina bifida occulta and he did not 
have any complaints of back pain.  He did, however, state 
that after the veteran's discharge from the service he has 
complained of back pain.  

II. Laws and Regulations

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999); See Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

If the Board finds that new and material evidence has been 
submitted, it must then determine whether the reopened claim 
is well grounded based on a review of all the evidence of 
record.  Only if the claim is well grounded can the Board 
apply the third step of the analysis, which is to re- 
adjudicate the claim for service connection on the merits, 
after fulfilling VA's duty to assist the veteran in 
developing the facts of the case.  See Winters v. West, 12 
Vet. App. 203 (1999). 

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 
3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209 
(1999).

III. Analysis

A review of the January 1994 rating decision indicates that 
the RO denied the claim at that time because service medical 
records showed a back injury in service that was acute and 
transitory in nature and there was no medical evidence 
available to show aggravation of the veteran's pre-existing 
back condition.
Regarding the veteran's claim for service connection for a 
lower back condition, the evidence added to the record since 
the RO's January 1994 denial consists of a February 1992 X-
ray report, an October 1993 X-ray report, an August 1998 
private medical report, copies of prescribed medications, 
statements made by the veteran in February 1998 and March 
1998, and evidence presented during a November 1999 travel 
board hearing.  This information bears directly and 
substantially upon specific matters under consideration.  The 
Board finds that the information added to the record is 
"new" since it was not available for review in January 
1994, and is "material" since it bears directly on matters 
which were the bases of the prior denial of service 
connection.  The Court has held that the credibility of 
evidence must be presumed for the purpose of deciding whether 
it is new and material.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  Therefore, as the Board finds the clinical 
evidence added to the record is "new and material" to the 
veteran's claim, the claim is reopened.  See 38 C.F.R. 
§ 3.156.


ORDER

New and material evidence having been submitted to reopen a 
claim for entitlement to service connection for a lower back 
condition, the claim is reopened.  


REMAND

Review of the record indicates that in April 1998 the veteran 
stated that he is receiving treatment from a VA Medical 
Center (VAMC) in Decatur, Georgia.  
The record does not reflect, however, that these records have 
been requested. Therefore, the Board finds that all available 
medical treatment records should be obtained for an adequate 
determination of the issues on appeal.

The United States Court of Veterans Appeals has held that 
there is a duty to assist in the completion of an application 
for benefits under 38 U.S.C.A. § 5103(a) (West 1991 & Supp. 
1998), depending on the particular facts in each case.  
Robinette v. Brown, 8 Vet. App. 69 (1995); Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should obtain a copy of all 
treatment records from the VAMC in 
Decatur, Georgia relating to the 
veteran's treatment for a lower back 
disorder.  All records received should 
be placed in the claims folder.

2.  After the action requested above has 
been completed to the extent possible, 
as well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issues on 
appeal.  In the event that any benefit 
sought is not granted, the veteran and 
his representative should be furnished 
with a Supplemental Statement of the 
Case and be given the opportunity to 
respond.  

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
5101 (West Supp. 1997) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	_____________________________________
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals


 



